Case: 09-11066 Document: 00511274364 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-11066
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OMAR HERNANDEZ, also known as Pistolero, formerly known as FNU LNU -
20,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 3:08-CR-267-20


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Omar Hernandez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Hernandez has responded by filing a motion for appointment
of new counsel. Our independent review of the record, counsel’s brief, and
Hernandez’s motion discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-11066 Document: 00511274364 Page: 2 Date Filed: 10/26/2010

                               No. 09-11066

further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2. Hernandez’s motion for appointment of new counsel is DENIED.




                                     2